Order filed, November 30, 2022.




                                              In The

                        Fourteenth Court of Appeals
                                            ____________

                                    NO. 14-22-00551-CV
                                      ____________

                       SOUTHWEST SUNRISE, LLC, Appellant

                                                V.

                            JOHN GANNON, INC., Appellee


                       On Appeal from the 295th District Court
                                Harris County, Texas
                         Trial Court Cause No. 2021-15418


                                              ORDER

       The reporter’s record in this case was due August 22, 2022. See Tex. R. App. P. 35.1.
On October 21, 2022, this court granted the court reporters third request for extension of time to
file the record until November 21, 2022, noting no further extensions would be entertained
absent exceptional circumstances. To date, the record has not been filed with the court. Because
the reporter’s record was not filed within the time prescribed in the previous request, we issue
the following order.

       We order Carl Richard Browning, the court reporter, to file the record in this appeal
within 10 days of the date of this order.

                                            PER CURIAM


Panel Consists of Chief Justice Christopher and Justices Bourliot, and Wilson.